Citation Nr: 0803187	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bursitis of the right greater 
trochanter.

2.  Entitlement to an initial compensable rating for the 
service-connected right flat foot. 

3.  Entitlement to an initial compensable rating for the 
service-connected retropatellar pain syndrome of the right 
knee. 

4.  Entitlement to an initial compensable rating for the 
service-connected status post fracture of the right tibia.

5.  Entitlement to an initial compensable rating for the 
service-connected status post fracture of the left distal 
femur.

6.  Entitlement to service connection for left leg 
discrepancy.

7.  Entitlement to service connection for a low back 
disability. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 2000 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  The veteran's service-connected bursitis of the right 
greater trochanter is not manifested by flexion of the thigh 
limited to 30 degrees. 

2.  The veteran's service-connected right flat foot 
disability picture is not manifested by moderate impairment 
to include weight bearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, or pain on 
manipulation and use of the feet.  

3.  The veteran's service-connected retropatellar pain 
syndrome of the right knee is not manifested by limitation of 
flexion to 45 degrees or limitation of extension to 10 
degrees. 

4.  The veteran's service-connected status post fracture of 
the right tibia disability picture is not manifested by 
nonunion in the upper half and nonunion in the lower half 
with false movement.

5.  The veteran's service-connected status post fracture of 
the left distal femur disability picture is not manifested by 
malunion with slight left knee or hip disability.

6.  Competent medical opinion states that the veteran does 
not have a current left leg discrepancy disability.

7.  The veteran had in-service back pain; however, the 
medical evidence of record shown that there is no current low 
back disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bursitis of the right 
greater trochanter have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a 
including Diagnostic Codes 5003, 5019, 5250, 5252 (2007).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected right flat foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.42, 4.45, 4.71a including Diagnostic Code 5276 (2007).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected retropatellar pain syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including 
Diagnostic Codes 5299, 5260 (2007).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected status post fracture of the right 
tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic 
Codes 5399, 5312 (2007).  

5.  The criteria for the assignment of a compensable rating 
for the service-connected status post fracture of the left 
distal femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including 
Diagnostic Codes 5299, 5255 (2007).  

6.  The veteran's claimed left leg discrepancy disability is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

7.  The veteran's claimed low back disability is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2006, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.

The November 2006 letter advised her that in order to support 
a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The Board notes that this appeal addresses the 
"downstream" issue of entitlement to an increased initial 
rating.  The veteran had an opportunity to respond prior to 
the Board's adjudication of the claims. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims for increased rating for service 
connection and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the November 2006 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that, if you have any information 
or evidence that you have not previously told us about or 
given to us, and that information or evidence concerns the 
level of your disability or when it began, please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant' s possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards to the claims for increase on appeal, the Board 
finds that this was accomplished in the May 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2006 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in the March 2006 and November 
2006 letters.  Further, the Board's decision herein denies 
the claims for increased initial rating and for service 
connection and so no effective date is being assigned.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating and service connection.   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran had 
VA examinations in September 2003 and August 2005. 

The veteran did not appear for her scheduled hearing before 
the Board.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
and for the claims for service connection. 


II. Analysis

I. Increased Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that in every instance where the rating 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

The Board also notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A.  Bursitis of the right greater trochanter

The veteran asserts that her service-connected bursitis of 
the right greater trochanter warrants a higher initial rating 
then the current 10 percent. 

The veteran's current 10 percent disability rating was 
granted under 38 C.F.R. § 4.71(a), Diagnostic Code 5019 and 
Diagnostic Code 5252.  Diagnostic Code 5019 states that 
bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis under Diagnostic Code 5003. 38 
C.F.R. § 4.71(a), Diagnostic Code 5019.

Diagnostic Code 5003 states that degenerative arthritis that 
is established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

38 C.F.R. § 4.71(a), Diagnostic Code 5250 grants a 60 percent 
disability rating for the service-connected ankylosis of the 
hip that is rated favorable in flexion of an angle between 20 
degrees and 40 degrees, slight adduction or abduction.  A 70 
percent disability rating is assigned for ankylosis of the 
hip that is intermediate.   A 90 percent disability rating is 
assigned for unfavorable ankylosis of the hip that is 
extremely unfavorable ankylosis, the foot does not reach the 
ground, and crutches necessitated. 

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees. 38 C.F.R. § 4.71(a), Diagnostic Code 5252.

The Board notes that in general, 38 C.F.R. § 4.71, Plate II 
provides a standardized description of ankylosis and joint 
movement. Hip flexion from 0 to 125 degrees and hip abduction 
from 0 to 45 degrees is considered normal.

The veteran had a September 2003 VA examination where the 
veteran stated the onset of pain in her right hip began six 
months prior and she then had Cortisone injections that gave 
her mild benefit.  The examiner noted that the veteran's 
right hip had full range of motion.  The veteran stated she 
had mild discomfort with activity but there was no decrease 
in her range of motion.  The examiner diagnosed the veteran 
with tendonitis insertion of the gluteus medius with bursitis 
of the greater trochanter of the right hip. 

The veteran had an August 2005 VA examination and it was 
noted that the veteran was on Cortisone injections.  The 
examiner noted that the veteran's hips were within normal 
range of motion and that the veteran's bursitis of the right 
hip was resolved.  X-ray studies revealed that there were no 
fractures or evidence of dislocation and that the joint space 
was maintained and that there was no finding to suggest 
avascular necrosis.  The regional soft tissues and bony 
structures were unremarkable.  

The veteran's range of motion for flexion was 125 degrees, 
extension was 30 degrees, adduction was 25 degrees, abduction 
was 45 degrees, external rotation was 60 degrees, and 
internal rotation was 40 degrees. 

After careful review of the veteran's VA examinations to the 
criteria the Board finds that the veteran's service-connected 
disability does not warrant an initial increased rating since 
her disability is not manifested by limitation of flexion to 
30 degrees, which is necessary for the next higher disability 
rating of 20 percent.  

The Board has considered whether additional compensation is 
warranted under DeLuca.  However the VA examination did not 
show that there is additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

For all the foregoing reasons, the Board finds that the 
veteran's claim for an initial rating in excess of 10 percent 
for the service-connected status bursitis of the right 
greater trochanter must be denied.  

B.  Right flat foot

The veteran asserts that her service-connected right flat 
foot warrants a compensable disability rating.  

The veteran has been rated under 38 C.F.R. § 4.20 Diagnostic 
Code 5276.  Under Diagnostic Code 5276 a noncompensable 
rating is assigned for mild symptoms relieved by built-up 
shoe or arch support.  A rating of 10 percent is assigned for 
moderate unilateral or bilateral symptoms to include weight 
bearing line over or medial to the great toe, inward bowing 
of the Achilles tendon, and pain on manipulation and use of 
the feet.   A 20 percent rating is assigned for unilateral 
severe symptoms to include objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  A 30 percent rating is assigned 
for unilateral pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  

At the veteran's September 2003 VA examination she stated 
that she was given foot inserts and customized orthotics.  
The examiner noted that there was no tenderness and the 
veteran had full weight bearing; however, there was some loss 
of longitudal arch.  She stated she could walk without pain. 

At the veteran's August 2005 VA examination the examiner 
stated that there was no tenderness, weakness, edema, atrophy 
or disturbed circulation.  There was no forefoot or midfoot 
malalignment and no tenderness to palpation of the right 
foot.  The veteran's Achilles tendon had good alignment.  She 
had no limitation of standing and walking and required no 
orthotics or support.  X-ray studies revealed mild 
hypertrophy and deformity.  The examiner remarked that there 
were "findings of degenerative joint disease of the first 
right metatarsalphalangeal joint and mild deformity of the 
2nd right distal interphalangeal joint and hammertoes of the 
right 2nd and 3rd toes.  Bilateral hallux valgus and pes 
planus." 

After careful review of the medical evidence, the Board finds 
that the service-connected disability picture does not meet 
the criteria for the next highest disability rating of 10 
percent under Diagnostic Code 5276, since she does not have 
moderate pes planus with weight bearing line over or medial 
to the great toe, inward bowing of the Achilles tendon and 
pain on manipulation and use of the feet.   

The Board has also considered whether a higher rating is 
available under alternate Diagnostic Codes that are relevant 
to the veteran's service-connected disability.  However, as 
the veteran's service-connected pes planus is not shown to 
produce weak foot under Diagnostic Code 5277 or moderate foot 
injuries under Diagnostic Code 5284, there is no basis for 
the assignment of the minimum 10 percent rating thereunder.  
And while the veteran is shown to suffer from hallux valgus 
and hammer toes, assuming without conceding that such 
symptoms are related to her right foot pes planus, it is not 
shown to rise to a compensable disability rating under 
Diagnostic Codes 5278, 5279, 5280, 5281, or 5282.

Accordingly, the Board finds that the assignment of an 
initial 10 percent rating is not warranted in this case.   

The Board has considered whether additional compensation is 
warranted under DeLuca.  However the VA examination did not 
show that there is additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for the service-connected 
right flat foot, and as such must be denied.  

C.  Retropatellar pain syndrome of the right knee

The veteran's service-connected retropatellar pain syndrome 
of the right knee warrants an initial compensable rating.  
The veteran's service-connected retropatellar pain syndrome 
of the right knee is rated under Diagnostic Codes 5299, 5260, 
and 5261. 

The Board notes that Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 
4.27.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 
noncompensable rating is warranted for limitation of flexion 
of the leg to 60 degrees.  A 10 percent disability rating is 
assigned for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned when flexion is limited to 30 
degrees.  A 30 percent disability rating is assigned when 
flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
noncompensable evaluation is warranted when limitation of 
extension of the leg is to 5 degree.  A 10 percent disability 
rating is assigned when extension is limited to 10 degrees.  
A 20 percent disability rating is assigned when extension is 
limited to 15 degrees.  A 30 percent disability rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent disability rating is warranted when extension is 
limited to 30 degrees.  A 50 percent disability rating is 
assigned for when extension is limited to 45 degrees.  

At the veteran's August 2005 VA examination the veteran's 
range of motion for the flexion of her knee was 140 degrees 
and her extension was 0 degrees.  The examiner noted that her 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  X-ray studies revealed no fracture, 
dislocation, or bone destruction.  The x-ray studies also 
revealed that the joint spaces were intact, no soft tissue 
calcifications were notes, and no suprapatellar effusion 
identified.  Accordingly, there is no basis for assignment of 
a separate 10 percent rating for arthritis under 38 C.F.R. 
§ 5.71a, Diagnostic Code 5003 because there is no x-ray 
evidence of arthritis affecting the knee coupled with 
noncompensable limitation of motion.

After careful review of the veteran's VA examination in 
comparison to the rating criteria the Board finds that the 
veteran does not warrant an initial 10 percent disability 
rating since her flexion is not limited to 45 degrees nor is 
her extension limited to 10 degrees. 

The Board has considered whether additional compensation is 
warranted under DeLuca.  However the VA examination did not 
show that there is additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

For all the foregoing reasons, the Board finds that the 
veteran's claim for an initial compensable rating for the 
service-connected retropatellar pain syndrome of the right 
knee must be denied.  

D.  Status post fracture of the right tibia

The veteran asserts that her service-connected status post 
fracture of the right tibia warrants an initial compensable 
rating.  

The veteran's post fracture of the right tibia has been rated 
under 38 C.F.R. § 4.73 Diagnostic Codes 5312 and 5399.   
Diagnostic Code 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.

The veteran's service-connected status post fracture of the 
right tibia is related as analogous to an injury of muscle 
group XII.  Muscle group XII is comprised of the anterior 
muscles of the leg and affects dorsiflexion, extension of the 
toes, and stabilization of the arch and involves the anterior 
muscles of the leg. 38 C.F.R. § 4.73, Diagnostic Code 5312.  

Under Diagnostic Code 5312 a noncompensable evaluation is 
warranted for a slight 
disability of muscle group XII warrants a noncompensable 
evaluation. A 10 percent rating is warranted for moderate 
disability.  A 20 percent disability rating is assigned when 
there is a moderately severe disability.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

At the veteran's September 2003 VA examination the examiner 
noted that the veteran's stress fracture was well healed.  At 
the veteran's August 2005 VA examination there was no 
evidence of acute fracture or dislocation involving the right 
knee tibia; however, there was probable small phlebolith with 
in pretibial varicosity otherwise normal appearance.   The 
examiner stated that the examination revealed normal 
findings.

The Board finds that the veteran's service-connected 
disability does not warrant a 10 percent disability rating 
since there is no current impairment observed that is more 
than slight.  As such, the veteran is not shown to have a 
moderate disability approximating the minimum 10 percent 
rating. 

The Board has considered whether additional compensation is 
warranted under DeLuca.  However the VA examination did not 
show that there is additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

For all the foregoing reasons, the Board finds that the 
veteran's claim for an initial compensable rating for the 
service-connected status post fracture of the right tibia 
must be denied.  


E.	Status post fracture of the left distal femur. 

The veteran asserts that her service-connected status post 
fracture of the left distal femur warrants an initial 
compensable rating. 

The veteran has been rated under Diagnostic Codes 5255 and 
5299.  The Board notes that Diagnostic Code 5299 represents 
an unlisted disability requiring rating by analogy to one of 
the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 
4.27.

Diagnostic Code 5255 provides the following ratings for 
evaluating impairment of the femur: 10 percent for slight 
knee or hip disability, 20 percent for moderate knee or hip 
disability, and 30 percent for malunion of the femur with 
marked knee or hip disability.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The veteran's September 2003 VA examination revealed that the 
veteran's femur was well healed.  The veteran's August 2005 
VA examination also stated that the veteran's femur was 
normal.  X-ray studies revealed no fractures, dislocations, 
or bone destruction. 

After careful review the Board finds that the veteran's 
service-connected disability does not warrant the next 
highest rating of 10 percent since the veteran's femur does 
not have a slight knee or hip disability.  Instead, medical 
evidence shows that her femur was well healed, and it is not 
otherwise shown that the veteran's left hip exhibits 
ankylosis, compensable limitation of motion, flail joint, as 
provided for under 38 C.F.R. § 4.71a, Diagnostic Codes 5250-
5254.

For all the foregoing reasons, the Board finds that the 
veteran's claim for an initial compensable rating for the 
service-connected status post fracture of the left distal 
femur must be denied.  


II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A. Left leg discrepancy

The veteran asserts that her left leg is shorter as a result 
of military service.  At the veteran's September 2003 VA 
examination the examiner stated that there was insufficient 
evidence to warrant a diagnosis.  The examiner at the 
November 2005 VA examination stated that the veteran's length 
from the anterior superior iliac spine to the medial 
malleolus is 94 cm. on the right and 94 cm. on the left.  

Therefore, the Board finds that the veteran does not have a 
current diagnosis of left leg discrepancy.  The Board notes 
that Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Given these facts, the Board finds that service connection 
for left leg discrepancy must be denied.  While the veteran 
asserts that she has a left leg discrepancy, she is not a 
medical expert and her statements do not serve as competent 
medical evidence of a diagnosed left leg disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Low Back Disability 

The veteran asserts that she has a current low back 
disability as a result of military service. 

The veteran's service medical records revealed that the 
veteran had back pain in-service that was related to her 
service-connected hip condition. 

At the veteran's September 2003 VA examination it was noted 
that the veteran had back pain and hip pain on the right 
side.  However, at the veteran's August 2005 VA examination 
the examiner opined that she could not render a diagnosis 
since there was no pathology.  Indeed, the examiner reported 
that the veteran denied claiming a low back disability.  
There were no complaints of radiation of pain on movement. 
Muscle spasms were absent and tenderness was not noted.  
There was bilateral negative straight leg raising and no 
ankylosis of the spine.  The veteran's range of motion was 
normal and there was no limitation after repetitive use.   

Therefore, the Board finds that the veteran does not have a 
currently diagnosed low back disability and the Board notes 
that Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board also notes that while the veteran may suffer from 
low back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability and must be 
denied. 

The Board also notes that service connection can be granted 
under on a secondary basis.  To prevail on the issue of 
secondary service causation, the record must show evidence of 
a current disability, evidence of a service-connected 
disability, and medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Although the veteran did have in-service back pain as a 
result of her service-connected bursitis, the fact remains 
that the veteran does not have a currently diagnosed of back 
disability.  Additionally, there is no current medical 
evidence of causation or aggravation in order to grant 
secondary service connection.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

Given these facts, the Board finds that service connection 
for a low back disability, on a direct basis and a secondary 
basis, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An initial rating in excess of 10 percent for the service-
connected right greater trochanter is denied.

An initial compensable rating for the service-connected right 
flat foot is denied. 

An initial compensable rating for the service-connected 
retropatellar pain syndrome of the right knee is denied. 

An initial compensable rating for the service-connected 
status post fracture of the right tibia is denied.

An initial compensable rating for the service-connected 
status post fracture of the left distal femur is denied.

Service connection for left leg discrepancy is denied.

Service connection for a low back disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


